Citation Nr: 1646580	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service for connection for microscopic hematuria.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and D.P.
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).

In April 2016 the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file.

In April 2016 the Veteran waived consideration by the AOJ of evidence submitted following the most recent adjudication of the claims on appeal. 

The claims for entitlement to service connection for obstructive sleep apnea and pancreatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied service connection for microscopic hematuria; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the July 2004 rating decision is final.
 
2.  The evidence received since the July 2004 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for microscopic hematuria.

3.  Diabetes mellitus type II was not shown in service or for several years thereafter, and is not otherwise the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying the Veteran's claim of for service connection for microscopic hematuria is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for microscopic hematuria has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a grant of service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309; 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in November 2009 and February 2010.  The claims were last readjudicated in May 2012. 
Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examination addressing the claim for service connection for diabetes mellitus was obtained.  Relevant to the Veteran's application to reopen his claim of entitlement to service connection for microscopic hematuria, as new and material evidence has not been submitted to reopen the Veteran's claims, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision in July 2004, the RO denied the claim for service connection for microscopic hematuria based on the finding that the evidence did not demonstrate an actually disabling condition.  The Veteran was notified of the decision and of his procedural rights by letter in September 2004.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the July 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in December 2009.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the rating decision, the evidence of record consisted of service treatment records from May 1984 to March 2004, which documented micro hematuria in May, June, and July 1990 with normal work up and imaging study.  On retirement examination in May 2004 the examiner noted a history of micro hematuria with a negative complete urological workup.  The examiner further noted that the Veteran had no microscopic hematuria at that that time.  Also of record were private and VA treatment records that did not show findings consistent with hematuria.   

The Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence of a disabling condition.  The evidence received since the prior final denial includes private treatment and VA treatment records that document clinical findings of microscopic hematuria with normal work up and imaging studies.  An October 2010 clinical treatment note recorded a long history of microscopic hematuria for which he was referred for an urology consult.  CT scan and MRI studies revealed no pathology.  Finally, in an undated medical opinion submitted in support of his appeal in 2016, Dr. R.P.L. noted that the Veteran was diagnosed with microscopic hematuria during his military service, and for that reason the condition was temporally associated with his military service.  However, Dr. R.L.P. also noted that microscopic hematuria was a common disease in our society and, in his opinion, was unlikely causally related to the Veteran's military service.  The newly received evidence fails to demonstrate a currently disabling condition.  Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the July 2004 rating decision.  Therefore, such does not raise a reasonable possibility of substantiating the claim. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation claim.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225. (1992).  The Federal Circuit has held that service connection cannot be granted for symptoms, such as hematuria, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Furthermore, laboratory findings, such as blood in the urine, or hematuria, are not, in and of themselves, disabilities.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  The RO denied the Veteran's claim in the July 2004 rating decision on this basis.  Thus, to reopen the claim, the newly added evidence must show that the Veteran's hematuria is related to an underlying disability or injury.  While the newly added private and VA treatment records noted the presence of microscopic hematuria, there is no indication that the Veteran's hematuria is related to any disabling condition.  
Thus, no underlying disability has been shown.

The Board has also considered the Veteran's own lay statements and testimony associating microscopic hematuria with service.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

The Board finds that the evidence received in connection with the Veteran's current application to reopen his claim for service connection for microscopic hematuria is cumulative and redundant of the evidence of record at the time of the July 2004 rating decision.  Specifically, the newly added evidence merely reiterates that the Veteran has microscopic hematuria, a laboratory finding not connected with a disabling condition.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for microscopic hematuria, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed diabetes mellitus in service.  The Board notes that while the Veteran initially claimed that his diabetes mellitus was secondary to the service-connected hypertension, at his April 2016 hearing he clarified that he did not seek service connection for diabetes mellitus on a secondary basis.  Rather he asserted that laboratory test results showed elevated glucose levels during service and as such the condition had its onset in service.  

It is undisputed that the Veteran has diabetes mellitus type II.  Accordingly, the first element of service connection, a current disability, is met.  

The Veteran's service treatment records noted a blood glucose reading of 99 mg/dl in November 2002.  The remainder of glucose tolerance tests in service, including in 1995, 2001, 2002, were negative for diabetes, and in May 2004 his blood glucose reading was 93 mg/dl.  The service treatment records contain no entries showing treatment for or a diagnosis of diabetes mellitus. 

The Board notes that several items of evidence in the claims file, including reports of laboratory findings in the service treatment records and a January 2009 private report from Family Practice Clinic, Naval Hospital Jacksonville, and a March 2009 laboratory report from the VA Outpatient Clinic in Jacksonville, the normal range for blood glucose is between 65 and 110 or below 100 mg/dl.  Therefore, the blood glucose readings in service were within normal limits.

After service, an August 2005 treatment record noted no diabetes.  Elevated glucose levels were initially noted after 2007.  In April 2009, the Veteran was diagnosed with diabetes mellitus.  As such, the first competent medical evidence indicating such disability appears to be many years after his separation from service.  

Inasmuch as the Veteran's diabetes was first diagnosed years after service, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

Therefore, to establish service connection, there must be competent evidence showing that the Veteran's diabetes mellitus is causally related to service.  On the question of medical causation, there is no medical opinion that links his current diabetes mellitus to service.

In this regard, a private physician in an undated medical opinion report submitted in 2016, Dr. R.P.L. stated that the Veteran was diagnosed with prediabetes and diabetes during his military service and for that reason the conditions was temporally associated with his military service.  Dr. R.P.L. also noted that diabetes was a common disease in our society, and, in his opinion, it was unlikely causally related to his military service.  

With regard to whether diabetes began in or had its onset in service, the Board rejects the factual premise that the private physician relied on, namely, that the Veteran was diagnosed with diabetes during service, to reach the conclusion in that the condition was temporally associated with the Veteran's military service.  As the Board rejects the factual premise that the private physician relied on, the Board also rejects the private medical opinion as the factual premise is inaccurate account of the significant facts in this case.  The service treatment records do not show a diagnosis of diabetes in service, and DR. R.P.L. does not refer to any record from the service treatment records showing this diagnosis.  Moreover, the opinion does not support a claim that diabetes mellitus is otherwise causally related to service; to the contrary, Dr. R.P.L. opined that diabetes was unlikely causally related to military service

Additionally, to the extent the Veteran claimed service connection for diabetes mellitus as secondary to hypertension, following a review of the claims file and an examination of the Veteran, a VA examiner in 2010 opined that the Veteran's diabetes mellitus II, initially diagnosed in 2009, was less likely as not caused or aggravated by hypertension because in the medical literature did not support a definitive causative relationship between both disorders.  
There is no medical opinion that links his current diabetes mellitus to service or a service-connected disability.  In this regard, the only opinion in favor of the claim is the Veteran's.  While the Veteran believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his diabetes mellitus is not capable of lay observation, and requires medical expertise and clinical testing to determine.  Accordingly, his opinion as to the etiology of diabetes mellitus type II is not competent medical evidence.

In summary, there is no competent evidence of diabetes mellitus in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current diabetes mellitus type II is related to service or a service-connected disability.  Accordingly, service connection for diabetes mellitus is denied. 

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the appeal to reopen the claim of entitlement to service connection for microscopic hematuria is denied.

Service connection for diabetes mellitus type II is denied. 

REMAND

The Veteran contends that the currently diagnosed sleep apnea had its onset in service.  He testified that symptoms associated with sleep apnea (i.e., loud snoring and fatigue) began during service and have continued in the years since that time.  In support of his claim, the Veteran submitted statements dated in 2013 from fellow service members who reported witnessing the Veteran's excessive snoring while stationed together during service.  A private treatment record in 2009 noted that a sleep study performed on August 28, 2009 revealed severe obstructive sleep apnea.  VA treatment records in 2015 noted the Veteran's report of problems sleeping since 1996, along with the use of a CPAP since 2003.  The lay statements constitute competent evidence that the Veteran exhibited loud snoring in service; however, whether that snoring reflected an underlying sleep apnea is a medical question that requires medical expertise.  As it is unclear whether the Veteran's sleep apnea is related to service, a VA examination is warranted.

Next, the Veteran contends that he developed pancreatitis in service and the condition has remained chronic since that time.  The medical evidence documents treatment for pancreatitis, including recurrent episodes of acute pancreatitis and pancreatic cyst, starting in 2006.  At the April 2016 hearing the Veteran testified that his first episode of pancreatitis was in 2003 during service, at which time he was hospitalized for approximately 12 days.  He stated that he was admitted to Shands Hospital, located in Jacksonville, Florida, and also reported being treated by Dr. A. Abbassi during this first episode of pancreatitis.  The record contains private treatment records from Northside Multispecialty Center, Shands Medical Center and Dr. A. Abbassi, dated after 2007.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of veterans.  Thus, additional development efforts are necessary to obtain private treatment records identified by the Veteran. 

Finally, any relevant VA treatment records that have not yet been obtained must be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:
1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for pancreatitis and obstructive sleep apnea.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, including treatment records from Northside Multispecialty Center, Shands Medical Center and Dr. A. Abbassi, for treatment rendered prior to 2007, to specifically include hospitalization/treatment records associated with an episode of acute pancreatitis in 2003.  If any requested records are not available, the Appellant should be notified of such. 

2.  Obtain all VA treatment records, if any, not already in the claims file.  If no records are available, the Appellant should be notified of such

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's obstructive sleep apnea is related to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner is asked to determine whether it is at least as likely as not (50 percent or more probable) that sleep apnea had its onset in service or is due to any aspect of the Veteran's service?  Please explain why or why not.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his sleep apnea symptoms since service.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Undertake any additional development deemed necessary by the record (to include the scheduling of a VA examination, if warranted).  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


